oO oa NN Oo om F&F HO DY =

NM RO PD DO DP DO DO NY NO -|- F- F|- Se Sse se se se =— =
oN OD oO F&F WHO NY | Oo oO aN OD oo fF WwW YY | OO

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CONSTRUCTION LABORERS TRUST
FUNDS FOR SOUTHERN CALIFORNIA
ADMINISTRATIVE COMPANY,

Plaintiff,

Case No. CV 20-7024 FMO (ASx)

JUDGMENT
V.
H ROBERTS CONSTRUCTION, et al.,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)

 

Pursuant to the Court’s Order Re: Motion for Default Judgment, IT |S ADJUDGED THAT:

1. Judgment shall be entered in favor of plaintiff Construction Laborers Trust Funds for
Southern California Administrative Company (‘plaintiff’) against defendants H Roberts
Construction and Kathleen F. Roberts (collectively, “defendants’).

2. Defendant H Roberts Construction shall pay plaintiff the total amount of $106,149.66,
which is comprised of: (1) damages for unpaid contributions totaling $54,599.76; (2) interest of
$6,954.65; (3) liquidated damages of $37,233.43; (4) $1,280.00 in audit fees; (5) $35.00 in check
fees; (6) $5,602.06 in attorney’s fees; and (7) $444.76 in costs.

3. Defendants H Roberts Construction and Kathleen F. Roberts shall be jointly and
severally liable for $62,529.03 of the total amount to be paid to plaintiff, as compensation for the

breach of the settlement agreement. This joint and several judgment is encompassed by, and not

 
oOo oa NN Oo mo F&F HO DY =

NM RO PD PDO DP DO DO NY NO - F-|- |e Se Sse se se se =&— =
oN DD oO fF WHO NY | 8O HO aN OD oo fF WwW HY | OO

 

in addition to, the above judgment of $106,149.66 awarded against defendant H Roberts
Construction.

4. Defendant Kathleen F. Roberts shall additionally pay plaintiff the amount of $80.76 for
service of process costs. This amount is exclusive of and not encompassed by the joint and
several award of $62,529.03.

5. Defendant H Roberts Construction shall produce to plaintiff all books and records
necessary to conduct an audit as required by the terms of the applicable collective bargaining
agreements from March 1, 2017, through the date of the audit.

6. Plaintiff shall serve defendants with a copy of this Judgment in such a manner as to
make it operative in any further proceedings.

Dated this 12th day of July, 2021.

/s/
Fernando M. Olguin
United States District Judge

 
